It is a well-settled legal principle that a parent has a right of action for injuries sustained by a minor while employed by another at a dangerous or hazardous work or business without the consent of the parent. And this right is not defeated because of the contributory negligence of the minor. Marbury Lumber Co. v. Westbrook, 121 Ala. 179,25 So. 914; Dimmick Pipe Works v. Wood, 139 Ala. 285, 35 So. 885; Williams v. S.  N. R. Co., 91 Ala. 635, 9 So. 77. The decisions and text-books in this connection use the words "hazardous" and "dangerous" interchangeably, and mean a work or business that would ordinarily be dangerous or hazardous, taking into consideration the age and experience of the minor. We find nothing in the books requiring that the work or business must be highly dangerous, and we think those parts of the oral charge as excepted to and postulating "highly dangerous" were erroneous and not merely misleading. True, the words "hazardous" and "highly dangerous" were in the alternative, and the jury could have found for the plaintiff if the work was hazardous, whether highly dangerous or not, and as above noted "hazardous" and "dangerous" in this connection meant the same, but this did not cure the error, as the trial court, in effect, treated "hazardous" as synonymous with "highly dangerous," and the jury could have inferred that "hazardous" meant "highly dangerous," and not merely "dangerous" to one of the age and experience of the plaintiff's minor son. In other words, the trial court repeated and emphasized the fact that in order for the plaintiff to recover the work must have been "hazardous" or "highly dangerous"; thus, in effect, instructing the jury that "hazardous" meant "highly dangerous."
We do not think that the trial court committed reversible error in ruling upon the objections to the questions on cross-examination to the witness Smith. True, the question as first asked sought to know if he saw anything "extraordinarily dangerous" about the car, but before answer the question was repeated and extraordinarily was omitted, and the answer did not invade the province of the jury as it described the condition of the car as he saw it. Nor did the trial court commit reversible error as to the other rulings upon the evidence.
For the error above pointed out the judgment of the circuit court is reversed and the cause is remanded.
Reversed and remanded.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur. *Page 290